DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction Election
Applicants’ election with traverse of Species A (Figs. 1-4) associated with Claims 1-20 in the Response to Election / Restriction reply filed on August 2, 2021 is acknowledged (p. 1, second paragraph, line 3).  The traversal is on the ground(s) that examination of all the identified species would not result in a series search burden (p. 1, last paragraph that extends to the top of p. 2 of the Response to Election / Restriction reply).  The Examiner respectfully disagrees with Applicants’ assertion.  This is not found persuasive because
			(i) Species 2 (Figs. 9-11) discloses an embodiment of Applicants’ scroll device that further includes a steel bearing sleeve (904, Fig. 9) that is not associated with and/or is mutually exclusive to the scroll compressor associated with Species 1 (Figs. 1-4) and which would require additional search to find this additional element.  Thus, as dependent Claim 14 recites a steel bearing sleeve and Species A (Figs. 1-4) was selected by Applicants as previously described above, dependent Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim, and   

	For the reasons (i) and (ii) described above, the requirement is still deemed proper and is made FINAL.

Status of the Claims
Claims 1-20 are pending, and based on Applicants’ election and the reasons described above, dependent Claim 14 is withdrawn to a non-elected invention.  Thus, Claims 1-13 and 15-20 are examined on the merits in the U.S. non-provisional application.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
				reference numeral 700 shown in the upper left portion of Fig. 7 is not found described in the specification (in contrast, this reference numeral is believed to be scroll compressor 100 as is shown in Fig. 8).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 

The drawings are objected to because
			 the lower reference numeral 212 and its associated arrow as shown in Fig. 3 is intended to depict a second set of channels, however, unlike the upper listed reference numeral 212 which designates one of the second set of channels, the lower 212 and its associated arrow designator does not illustrate any second channel).  		
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 3
	The element “the central passageway” (Claim 3, line 2) has improper antecedent basis.  One way to obviate this rejection is to change the dependency of Claim 3 to depend from Claim 2 instead of Claim 1 as is currently recited (i.e., dependent Claim 2 previously recites “a central passageway” (Claim 2, line 2).  Claim 3 will be examined below as though Claim 3 does depend on Claim 2.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US2017/0268514 (Shaffer; published on September 21, 2017) (SHAFFER ‘514) in view of JP2002-22779A (Sato et al.; published on August 14, 2002) (SATO) (SATO is provided with the information disclosure statement (IDS) filed on July 21, 2021 by Applicants and the citations to SATO below are taken with the English translation of SATO as also provided by Applicants in the IDS filed on July 21, 2021).  
		A scroll device (title, Abstract, Figs. 1 and 2) comprising: 
			a fixed scroll (includes fixed scroll plate 14, ¶ 0018, line 7, Fig. 1) comprising at least one first bearing (bearing 20, ¶ 0018, line 9); 
			an orbiting scroll (includes orbiting scroll end plate 16, ¶ 0018, lines 7 and 8) comprising at least one second bearing (bearing 22, ¶ 0018, line 9); 
			an eccentric idler shaft (idler shaft 18, ¶ 0018, line 8, as illustrates by the arms of 18 being disposed along respective different longitudinal axes) having a first arm terminating at a first end (first arm is the structure of 18 adjacent 20 in Fig. 1) and supported by the at least one first bearing (20) and a second arm terminating at a second end (second arm is the structure of 18 adjacent 22 in Fig. 1) and supported by the least one second bearing (22).
SHAFFER ‘514 is silent about 
				the eccentric idler shaft comprising a hollow core extending from the first end to the second end; 
				at least one first channel extending through the first arm and enabling fluid communication between the hollow core and the at least one first bearing; and 
				at least one second channel extending through the second arm and enabling fluid communication between the hollow core and the least one second bearing.
SATO teaches a scroll compressor (title, English Abstract, Figs. 1-5) that includes 
			the eccentric idler shaft (includes 42, Fig. 1) comprising a hollow core (axial through hole 47 + grease reservoir 36, ¶ 0045, line 2, Fig. 5) extending from the first end to the second end (left and right ends of 59 as shown in Fig. 5); 
			at least one first channel (right one of the plurality of radial conduction holes 51, ¶ 0042) extending through the first arm and enabling fluid communication between the hollow core (47+36) and the at least one first bearing (23, 23, ¶ 0044); and 
			at least one second channel (left one of the plurality of radial conduction holes 51, ¶ 0042) extending through the second arm and enabling fluid communication between the hollow core (47) and the least one second bearing (20, 20, ¶ 0044).
	It would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to utilize a hollow core of an eccentric idler shaft to having fluid communication with bearings in the first channel and the second channel as taught by SATO and incorporate this arrangement to replace the eccentric idler arm of  SHAFFER ‘514 for the benefit of improving the replenishment of lubricating fluid to the bearings during operation of the scroll compressor that extends the service life of the bearing as expressly described by SATO (English Abstract, lines 3 and 4).

Claims 1, 5-8, 12-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0327042 (Shaffer et al.; published on November 10, 2016) (SHAFFER ‘042) in view of US2017/0051741 (Shaffer et al.; published on February 23, 2017) (SHAFFER ‘741), and further in view of US4368802 (Grabill et al.; issued on January 18, 1983) (GRABILL).
	In reference to Claim 1, SHAFFER teaches:  		
		A scroll device (title, Abstract, Figs. 1-9) comprising: 
			a fixed scroll (fixed scroll 35, ¶ 0167, line 7, Fig. 3) comprising at least one first bearing (bearing A, Examiner’s ANNOTATED Fig. 3 of SHAFFER ‘042); 
			an orbiting scroll (orbiting scrolls 34, 36, ¶ 0168, line 2) comprising at least one second bearing (bearing B, Examiner’s ANNOTATED Fig. 3 of SHAFFER ‘042); 
			an eccentric idler shaft (idler shaft 42, ¶ 0167, line 10) having a first arm (arm C, Examiner’s ANNOTATED Fig. 3 of SHAFFER ‘042) terminating at a first end and supported by the at least one first bearing (bearing A, Examiner’s ANNOTATED Fig. 3 of SHAFFER ‘042) and a second arm (arm D, Examiner’s ANNOTATED Fig. 3 of SHAFFER ‘042) terminating at a second end and supported by the least one second bearing (bearing B, Examiner’s ANNOTATED Fig. 3 of SHAFFER ‘042).
SHAFFER ‘042 does not call out that
			(a)	the eccentric idler shaft comprises a hollow core extending from the first end to the second end, and 
			(b) 	at least one first channel extending through the first arm and enabling fluid communication between the hollow core and the at least one first bearing; and 
			(c)	at least one second channel extending through the second arm and enabling fluid communication between the hollow core and the least one second bearing.  
With regard to (a) above, SHAFFER ‘741 teaches a scroll compressor (title, Abstract, Figs. 1-16) having an eccentric idler shaft (idler shaft 26, col. 5, line 2, Fig. 4A) that comprises a hollow core (channel 78, col. 5, line 1) extending from the first end to the second end (Fig. 4A, the Examiner notes that SHAFFER ‘741 teaches an offset hollow core that is associated with the respective first arm and second arm of the idler shaft that is a characteristic of Applicants’ idler shaft (200, Fig. 2 of the specification).  
	It would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to utilize having an eccentric idler shaft that comprises a hollow core extending from the first end to the second end as taught by SHAFFER ‘741 and incorporate this feature into the idler shaft of the scroll compressor of SHAFFER ‘042 for at least the benefit of having a scroll compressor that has a lower overall weight that improves the performance of the scroll compressor as expressly described by SHAFFER ‘741 (col. 5, lines 1-6).  
	With regard to (b) and (c) above, SHAFFER ‘042 and SHAFFER ‘741 do not teach that an at least one first channel and an at least on second channel that align with the bearings.  GRABILL teaches a system containing shafts (14, 16, and 20) where one of the shafts is an idler shaft (16).  GRABILL’s lubrication system (title, Abstract, Figs. 1-5) includes    
				at least one first channel (a rightmost extending port 182, col. 8, line 68, Fig. 3) extending through the a portion of the shaft (axial bore 164, col. 8, line 31) and enabling fluid communication (of oil, col. 8, lines 64-68 to col. 9, lines 1 and 2) between the hollow core (164) and the at least one first bearing (sleeve bearing 38, col. 2, lines 54 and 55); and 
				at least one second channel (a leftmost extending port 182, col. 8, line 68, Fig. 3) extending through the shaft (164) and enabling fluid communication (of oil, col. 8, lines 64-68 to col. 9, lines 1 and 2) between the hollow core (164) and the least one second bearing (sleeve bearing 30, col. 2, lines 54 and 55).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize at least one first channel and at least one second channel and features associated therewith and incorporate this arrangement into the modified idler arrangement of the scroll compressor of SHAFFER ‘042 and SHAFFER ‘741 and for at least the benefit of providing an improved lubrication arrangement for/to the bearings during operation of the system as expressly described by GRABILL (Abstract, last six (6) lines and col. 1, lines 57-60) to enhance the operating efficiency of the system (col. 9, lines 61-64 to col. 10, line 1).  

    PNG
    media_image1.png
    708
    688
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 3 of SHAFFER ‘042
	

	In reference to Claim 12, SHAFFER ‘042 teaches: 
		A scroll device (title, Abstract, Figs. 1-9) comprising: 
			a fixed scroll (fixed scroll 35, ¶ 0167, line 7, Fig. 3);  208986-3 
			an orbiting scroll (orbiting scrolls 34, 36, ¶ 0168, line 2); and 
			an eccentric idler shaft (idler shaft 42, ¶ 0167, line 10) orbitally connecting the orbiting scroll (34, 36) to the fixed scroll (35), the eccentric idler shaft (42) comprising: 
				a central portion (E, Examiner’s ANNOTATED Fig. 3 of SHAFFER ‘042) having a first side and a second side opposite the first side; 
				a first arm (structure adjacent bearing A, Examiner’s ANNOTATED Fig. 3 of SHAFFER ‘042) extending from the first side and terminating in a first end, the first arm having a first axis (Fig. 3); 
				a second arm (structure adjacent bearing B, Examiner’s ANNOTATED Fig. 3 of SHAFFER ‘042) extending from the second side and terminating in a second end (Fig. 3), the second arm having a second axis offset from and parallel to the first axis (Fig. 3).
SHAFFER ‘042 does not call out
			(a)	that the eccentric idler shaft comprises a hollow core extending from the first end to the second end, and 
			(b) 	a plurality of first channels extending through the first arm from the hollow core to an exterior of the eccentric idler shaft; and 
			(c) 	a plurality of second channels extending through the second arm from the hollow core to an exterior of the eccentric idler shaft.
SHAFFER ‘741 teaches a scroll compressor (title, Abstract, Figs. 1-16) having an eccentric idler shaft (idler shaft 26, col. 5, line 2, Fig. 4A) that comprises a hollow core (channel 78, col. 5, line 1) extending from the first end to the second end (Fig. 4A, the Examiner notes that SHAFFER ‘741 teaches an offset hollow core that is associated with the respective first arm and second arm of the idler shaft that is a characteristic of Applicants’ idler shaft (200, Fig. 2 of the specification).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize having an eccentric idler shaft that comprises a hollow core extending from the first end to the second end as taught by SHAFFER ‘741 and incorporate this feature into the idler shaft of the scroll compressor of SHAFFER ‘042 for at least the benefit of having a scroll compressor that has a lower overall weight that improves the performance of the scroll compressor as expressly described by SHAFFER ‘741 (col. 5, lines 1-6).  
	SHAFFER ‘042 and SHAFFER ‘741 and do not teach the plurality of first channels and the plurality of second channels.  GRABILL teaches a system containing shafts (14, 16, and 20) where one of the shafts is an idler shaft (16).  GRABILL’s lubrication system (title, Abstract, Figs. 1-5) includes    
				a plurality of first channels (rightmost extending ports 182, col. 8, line 68, Fig. 3) extending through a portion of the shaft from the hollow core to an exterior of the shaft (Fig. 3); and 
				a plurality of second channels (leftmost extending ports 182, col. 8, line 68, Fig. 3) extending through a portion of the shaft from the hollow core to an exterior of the shaft (Fig. 3).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize at least a hollow core a first plurality of channels and a second plurality of channels and features associated therewith and incorporate this arrangement into the modified idler arrangement of the scroll compressor of SHAFFER ‘741 and SHAFFER ‘042 for at least the benefit of providing an improved lubrication arrangement for/to the bearings during operation of the system as expressly described by GRABILL (Abstract, last six (6) lines and col. 1, lines 57-60) to enhance the operating efficiency of the system (col. 9, lines 61-64 to col. 10, line 1).  
	In reference to Claim 5, SHAFFER ‘042 and SHAFFER ‘741 further teach that the hollow core comprises a first portion (left portion of 78, Fig. 4A of SHAFFER ‘741) extending through the first arm and having a first axis, and a second portion (right portion of 78, Fig. 4A of SHAFFER ‘741) extending through the second arm and having a second axis.  
	Claim 5 has the same rationales and motivations as described for Claim 1 above.  
	In reference to Claim 6, SHAFFER ‘042 also teaches that the at least one first bearing (bearing A, Examiner’s ANNOTATED Fig. 3 of SHAFFER ‘042) comprises open sides that enable fluid flow through the at least one first bearing (bearing A, at least a portion of the left and right sides of bearing A are open to the spaces to the left and right of bearing A).  
	In reference to Claim 7, SHAFFER ‘042 further teaches that the at least one second bearing (bearing B, Examiner’s ANNOTATED Fig. 3 of SHAFFER ‘042) comprises open sides that enable fluid flow through the at least one second bearing (bearing B, at least a portion of the left and right sides of bearing B are open to the spaces to the left and right of bearing B).  
	In reference to Claim 8, SHAFFER ‘042 and SHAFFER ‘741 and GRABILL also teach that the at least one first channel comprises two oppositely disposed first channels (the right most two channels 182 are opposing each other relative to a longitudinal axis of 164, Fig. 3), and the at least one second channel comprises two oppositely disposed second channels (the left most two channels 182 are opposing each other relative to a longitudinal axis of 164, Fig. 3).  
	Claim 8 has the same rationales and motivations as described for Claim 1 above.  
	In reference to Claim 13, SHAFFER ‘042 further teaches that the fixed scroll (35, Fig. 3) comprises a first bearing (bearing A, Examiner’s ANNOTATED Fig. 3 of SHAFFER) that supports the first arm of the eccentric idler shaft (42), and the orbiting scroll (34, 36) comprises a second bearing (bearing A, Examiner’s ANNOTATED Fig. 3 of SHAFFER) that supports the second arm of the eccentric idler shaft (42).  
	In reference to Claim 16, SHAFFER ‘042 and SHAFFER ‘741 and GRABILL also teach that the scroll compressor has an orifice plug (hollow plug 168 disposed at right of axial bore 164, Fig. 3 of GRABILL) positioned to meter lubricant flow into the hollow core (164).  
	Claim 16 has the same rationales and motivations as described for Claim 12 above.  

Claims 2-3 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over SHAFFER ‘042 and SHAFFER ‘741 and GRABILL as applied to Claim 1 above, and further in view of US4478562 (Schippers et al.; issued on October 23, 1984) (SCHIPPERS).
	In regard to Claims 2-3 and 17-18, SHAFFER ‘042 and SHAFFER ‘741 and GRABILL do not teach an idler shaft cap and features associated therewith. SCHIPPERS oil lubrication of for a pump (title, Abstract, Figs. 1-10) that includes a hollow shaft structure that is embellished with an idler shaft cap (bearing eye 55, Fig. 7) secured to a structure of the pump adjacent the hollow shaft, the idler shaft cap defining a central passageway (central passageway of 55 fits hollow shaft 59) in fluid communication with the hollow core (central passage of 55 communicates with hollow shaft via passage in insert tube 66’ and holes 66, 81) (Claims 2 and 17) and further comprising an orifice plug (insert tube 61’ is secured in hollow shaft with the central passageway and is able to be removably secured within the central passageway (central passageway of 55 fits hollow shaft 59) (Claims 3 and 18). 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an idler shaft cap/orifice plug and features associated therewith and incorporate such features into the modified scroll compressor of SHAFFER ‘042 and SHAFFER ‘741 and GRABILL for the benefit of having improved oil lubrication to the structures of the pump as expressly described by SCHIPPERS (col. 2, lines 25-30).  
 



Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over SHAFFER ‘042 and SHAFFER ‘741 and GRABILL as applied to Claims 1 or 12 above, and further in view of US2007/0098511 (Kikkawa et al.; published on May 3, 2007) (KIKKAWA).  
	In reference to Claims 4 and 15, SHAFFER ‘042 and SHAFFER ‘741 and GRABILL teach a structure that prevents fluid flow out of the hollow core at the second end (at the end of the lead line of 14 is a solid structure that provides a block to fluid flowing out of a second end of axial bore 164).  SHAFFER ‘042 and SHAFFER ‘741 and GRABILL do not teach a plug removably secured at the second end.  KIKKAWA teaches a machine tool (title, Abstract, Figs. 1-4) that looks to solve the same problem of closing off lubrication passage(s) by means of a removably secured device like a screw plug, for example to be within a hollow core of a passage (¶ 0008, last four lines).   
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a plug removeably secured in the hollow core to close off an oil flow passage and utilize this kind of blocking arrangement to replace the non-removable blocking structure of SHAFFER ‘042 and SHAFFER ‘741 and GRABILL for at least providing an alternative kind of fluid blocking arrangement that is still effective to block of the end of the passage and prevent a fluid from flowing therethrough.  
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SHAFFER ‘042 in view of GRABILL.
	In reference to Claim 19, SHAFFER  teaches:  
		A scroll device (title, Abstract, Figs. 1-9) comprising: 
			a fixed scroll (fixed scroll 35, ¶ 0167, line 7, Fig. 3) comprising a first idler shaft bearing (bearing A, Examiner’s ANNOTATED Fig. 3 of SHAFFER ‘042); 
			an orbiting scroll (orbiting scrolls 34, 36, ¶ 0168, line 2) comprising a second idler shaft bearing (bearing B(s), ANNOTATED Fig. 3 of SHAFFER ‘042); and
			an eccentric idler shaft (idler shaft 42, ¶ 0167, line 10).
SHAFFER ‘042 is silent about a lubrication channel of the eccentric idler shaft and features associated therewith.  GRABILL teaches a system containing shafts (14, 16, and 20) where one of the shafts is an idler shaft (16).  GRABILL’s lubrication system (title, Abstract, Figs. 1-5) includes    
			a lubrication channel (Fig. 3) comprising:
				an orifice (represented in dashed line in Fig. 3 within 168) through an orifice plug (168); 
				a hollow core (axial bore 164, col. 8, line 31) of a shaft (input shaft 14, col. 8, line 22); 
				a first plurality of channels (right two extending ports 182(s), col. 8, line 68) extending through the shaft (14) proximate the first shaft bearing (sleeve bearing 38, col. 2, lines 54 and 55); and 
				a second plurality of channels (left two extending ports 182(s)) extending through the shaft (14) proximate the second shaft bearing (sleeve bearing 30, col. 2, lines 54 and 55).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a lubrication channel comprising a hollow core of a shaft, an orifice within an orifice plug, a first plurality of channels, and a second plurality of channels as taught by GRABILL and incorporate such features in to the eccentric idler shaft of SHAFFER ‘042’s scroll compressor for at least the benefit of providing an improved lubrication arrangement for/to the bearings during operation of the system as expressly described by GRABILL (Abstract, last six (6) lines and col. 1, lines 57-60) to enhance the operating efficiency of the system (col. 9, lines 61-64 to col. 10, line 1).  
	In reference to Claim 20, SHAFFER ‘042 further teaches that the first idler shaft (A) bearing has opposite open sides (left side of A is open to a compression chamber at location C and the right side of A is open to space between 35 and 36, Fig. 3).   

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			Dependent Claim 9 taken either individually or in combination with other prior art of record fails to teach or render obvious Applicants’ scroll compressor as claimed including:   
				“a crankshaft bearing having a crankshaft bearing axis, the crankshaft bearing having open sides that enable fluid flow through the crankshaft bearing; and an orifice plug removably secured within a central aperture passing through the orbiting scroll, the orifice plug substantially aligned with the crankshaft bearing axis” is not shown or rendered over the prior art of record.  Claim 10 is further indicated as allowable subject matter by virtue of being dependent on independent Claim 9.
			Dependent Claim 11 taken either individually or in combination with other prior art of record fails to teach or render obvious Applicant’s scroll compressor as claimed including:   
				“a crankshaft housing comprising opposite ends and a central axis, with a first drive bearing secured within the crankshaft housing proximate one of the opposite ends and a second drive bearing secured within the crankshaft housing proximate another of the opposite ends; a crankshaft rotatably secured to the orbiting scroll, the crankshaft extending through the crankshaft housing and supported by the first drive bearing and the second drive bearing; a channel extending radially through the crankshaft housing; and an orifice plug removably secured within the channel, wherein the orifice plug, the first drive bearing, and the second drive bearing are in fluid communication” is not shown or rendered over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  The cited references below show elements and features of the state of the art prior to the filing date of Applicants’ disclosure:
		US2018/0163726 – This is a prior reference has one of the inventors being SHAFFER who is also one of the inventors of the instant application.  US2018/0163726 discloses idler shafts coupled to both the fixed and the orbiting scrolls that has a cooling fluid flowing through an offset hollow portion of the idler shaft(s), and
		JP2002-227779A – discloses an autorotation prevention mechanism having bearings that are easily replenished with grease via channels in fluid communication with a hollow shaft (see Figs. 4 and 5), and
		US10890187 – Fig. 4 shows some of the elements/features recited in Claim 9 except that fluid flow is not enabled through the bearing (323, Fig. 4, rather fluid flow is around the bearing) as is recited in dependent Claim 9.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Friday November 4, 2021

/Mary Davis/Primary Examiner, Art Unit 3746